Exhibit 99 ORBCOMM ANNOUNCES FIRST QUARTER 2016 RESULTS – Total Revenues of $43.6 Million with Service Revenues of $26.9 Million – – Adjusted EBITDA of $10.7 Million Increased Year Over Year by 18% – – Added 39,000 Net Subscriber Communicators Increasing the Base to 1,608,000 – – Acquisition in South Africa To Add Distribution and Support on African Continent – Rochelle Park, NJ, May 5, 2016 – ORBCOMM Inc. (NASDAQ: ORBC), a global provider of Machine-to-Machine (M2M) and Internet of Things (IoT) solutions, today announced financial results for the first quarter ended March 31, 2016.
